Case 1:19-cv-05939-JPC-SLC Document 82 Filed 04/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TRELLIAN PTY, LTD.,
Plaintiff,
No. 1:19-cv-05939-VM-SLC
- against -
ADMARKETPLACE, INC., STIPULATION OF
DISMISSAL WITH PREJUDICE
Defendant.

 

 

WHEREAS, on or about June 25, 2019, plaintiff Trellian, Pty. Ltd. (“Plaintiff’) initiated
this matter by filing a complaint against defendant adMarketplace (“Defendant”);

WHEREAS, on or about August 23, 2019, Defendant filed counterclaims against
Plaintiff:

WHEREAS, Plaintiff and Defendant (together, the “Parties”) have agreed toa

resolution of the Parties’ claims;
Case 1:19-cv-05939-JPC-SLC Document 82 Filed 04/22/21 Page 2 of 2

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the Parties, pursuant to Rules 41(a)(1)(A)(ii) and 41(c) of the Federal Rules of Civil Procedure,

that this action is hereby dismissed with prejudice.

Dated: New York, New York
April 21, 2021

CURTIS, MALLET-PREVOST,
COLT & MOSLE LLP
Turner P. Smith
101 Park Avenue
New York, New York 10178
(212) 696-6000
tsmith@curtis.com

Attorney for Trellian Pry, Ltd.

Dated: New York, New York
April 2), 2021

ORRICK, HERRINGTON &
SUTCLIFFE LLP

KOK

Richard A. Jacobsen

R. Colby Allsbrook

51 West 52nd Street

New York, New York 10019
(212) 506-5000
tjacobsen@orrick.com
callsbrook@orrick.com

Attorneys for adMarketplace, Inc.
